Pfeifer, J.
*432{¶ 1} Plaintiff-appellant, Virginia Manigault, individually and as guardian of her husband, Leon Manigault, filed a products liability suit against defendantappellee, Ford Motor Company in 1995. The suit alleged that a defect in the Manigaults’ 1987 Ford LTD Crown Victoria caused the car to suddenly and unexpectedly accelerate. Manigault presented evidence that when Mr. Manigault turned the key in the ignition as the car was parked in his garage facing the street, the car suddenly shifted into gear and sped down the driveway, crossed the street, and crashed into another residence.
{¶ 2} At trial, Ford presented expert testimony that the alleged malfunction was not possible. The expert testified that even if the unexpected acceleration occurred, it was driver error that caused the injury. He testified that tests conducted on this type of vehicle demonstrated that, even with the car at wide-open throttle, a driver could stop the car by applying a mere 20 pounds of pressure on the brake pedal. As support, the expert played a videotape without audio of a braking demonstration conducted by Ford on a car identical to the Manigaults’ Crown Victoria. At the conclusion of the trial, the jury returned a verdict for Ford.
{¶ 3} Manigault appealed, asserting that the trial court erred by excluding various items of proffered evidence. The court of appeals affirmed the trial court’s judgment on those issues and upheld the jury verdict for Ford.
{¶ 4} While the appeal was pending in the appellate court, Manigault’s attorney discovered that Ford possessed a copy of the video of the braking demonstration shown at trial that included sound. The audio portion includes a voice, probably the same expert who testified during trial, saying “one hundred seventy-five pounds.” Manigault argued that the video indicates that a brake effort of one hundred seventy-five pounds was necessary to stop the vehicle. Based on that interpretation, which she considered new evidence, Manigault filed a motion for reconsideration. The court of appeals denied the motion, limiting its consideration to evidence contained in the trial court record.
{¶ 5} The cause is now before this court pursuant to the allowance of a discretionary appeal.
{¶ 6} There are several troubling aspects about this case, not the least of which is the fact that, for reasons never fully explained, the vehicle whose malfunction allegedly caused the accident was not available for inspection at trial. However, we cannot get past one simple fact: • the defendant presented a videotape without audio to the jury when a copy with contradictory audio was apparently available. Because we find this issue dispositive, we need not address the other issues before us.
{¶ 7} At oral argument, counsel for Ford stated that Ford maintains a room containing documents and other evidence that relate to sudden acceleration *433incidents. This room provides plaintiffs with ready access to relevant information and eases the problems associated with providing the same information to multiple parties. In establishing and maintaining the room of evidence, Ford has acted the way we wish all corporate citizens would, responsibly, and we commend it for its efforts.
{¶ 8} Providing this convenience to plaintiffs does not relieve Ford of its obligation to avoid misleading the court and to comply with the rules of discovery. We cannot condone the manner in which the video evidence was handled. Ford gave Manigault, and showed the jury, a videotape without sound. Ford solicited testimony based on the videotape from an expert witness. It is possible, as Manigault alleges, that the expert’s testimony was directly contradicted by his own words on the audio portion of the videotape. At the very least, the presentation of the video without audio was seriously misleading.
{¶ 9} Section 16, Article I of the Ohio Constitution provides that “every person, for an injury done him in his land, goods, person, or reputation shall have remedy by due course of law.” Based on the facts before us, the only way to ensure that the apparently misleading testimony did not unfairly affect the jury, thereby violating Manigault’s right to pursue a remedy, is to order a new trial. We hold that a new trial is the appropriate remedy when an expert witness’s testimony accompanying a videotape without audio is allegedly contradicted by a copy of the videotape with audio, even when the videotape with audio is not discovered until after the trial has been completed.
{¶ 10} In its brief, Ford makes various arguments concerning the relevance of the video and the audio content. We will not consider them now. Ford will have ample opportunity to make them at the new trial.
Judgment reversed and cause remanded.
Douglas, Resnick and F.E. Sweeney, JJ., concur.
Moyer, C.J., Cook and Lundberg Stratton, JJ., dissent.
Lundberg Stratton, J., dissents.